Citation Nr: 1527615	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-17 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD) prior to January 22, 2013.

2. Entitlement to a rating in excess of 70 percent for the service-connected PTSD, prior to June 20, 2013.

3. Entitlement to a compensable rating for the service-connected surgical scar on the right hip.

4. Entitlement to a compensable rating for the service-connected post-operative stress fracture of the right femoral neck.

5. Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) prior to June 20, 2013.  

6. Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to September 1990, November 1990 to July 1991, October 1995 to March 1996 and June 2003 to September 2004. The Veteran also had service in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and September 2013 rating decisions of the RO. 

In her April 2010 Substantive Appeal (VA Form 9), the Veteran requested a Board Central Office hearing. In February 2015 correspondence, the Veteran's attorney indicated that the Veteran did "not wish to attend a VA hearing of any type". Accordingly, the Veteran's requested for a Board Central Office hearing is deemed withdrawn. 38 C.F.R. § 20.702(e). 

In February 2013, the RO assigned an increased rating of 70 percent for the service-connected PTSD beginning January 22, 2013. In November 2014, the RO assigned an increased total rating, 100 percent, for the service-connected PTSD beginning June 20, 2013. As higher schedular ratings for the PTSD are possible prior to June 20, 2013, this issue remains before the Board on appeal and has been characterized as noted on the title page. See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  

Finally, the Board notes that the Veteran was previously unrepresented. However, in October 2014, she granted a power-of-attorney in favor of Joseph R. Moore, Attorney. Mr. Moore has submitted written argument on the Veteran's behalf. The Board recognizes the change in representation.

The issue of entitlement to service connection for chronic fatigue syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to June 20, 2013, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximated that of occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships; total occupational and social impairment is not demonstrated.  

2. Prior to June 20, 2013, the Veteran's service-connected PTSD is shown to preclude the Veteran from securing and following substantially gainful employment consistent with her work and education background.

3. In March 2015, prior to the promulgation of a decision, the Veteran withdrew her appeal referable to the claim for entitlement to a compensable rating for the service-connected surgical scar on the right hip.

4. In March 2015, prior to the promulgation of a decision, the Veteran withdrew her appeal referable to the claim for entitlement to a compensable rating for the service-connected post-operative stress fracture of the right femoral neck.
 

CONCLUSIONS OF LAW

1. For the initial period of the appeal prior to January 22, 2013, the criteria for the assignment of a 70 percent rating, but no higher for the service-connected PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130 including DC 9411 (2014).

2. The criteria for the assignment of a rating higher than 70 percent for the service-connected PTSD prior to June 20, 2013 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130 including DC 9411 (2014).

3. By extending the benefit of the doubt to the Veteran, the criteria for the assignment of a TDIU rating prior to June 20, 2013 are met.  38 U.S.C.A.§§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).

3. The criteria for withdrawal of the appeal of the claim for entitlement to a compensable rating for the service-connected surgical scar on the right hip have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

4. The criteria for withdrawal of the appeal of the claim for entitlement to a compensable rating for the service-connected post-operative stress fracture of the right femoral neck have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in September 2009 and November 2013. The claims were last adjudicated in December 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with her claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with her claims for increased rating and entitlement to a TDIU rating. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the multiple VA examinations obtained are adequate with regard to the issue on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In summary, the Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the PTSD has not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  


A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).  

Analysis

The November 2009 VA examination reflects that the Veteran worked as a translator/interpreter for a real estate company. The Veteran's symptoms of PTSD negatively impacted her on the job as she found it difficult to interact with others professionally due to irritability, severe anxiety, and being too reactive with others. She also complained of inability to maintain relationships due to being too reactive, social withdrawal and a fear of intimacy with others.  On mental status evaluation, the Veteran exhibited no impairment of thought process or communication. The examiner indicated that the Veteran experienced delusions and hallucinations. Her behavior was appropriate in the session; however, she cried throughout the interview when discussing her prior military duties (mortuary affairs) and when discussing the impact of her PTSD symptoms on her ability to relate to others and her inability to maintain relationships. Though she had no current suicidal thought, ideation, plan or intent, she did have past suicidal ideation, specifically in the past year after her daughter was killed. She was able to maintain personal hygiene and basic activities of daily living. She was oriented to person, place and time. She exhibited mild short term memory problems and obsessively washed her hands. She had mild to moderate panic attacks that occurred once per month and usually lasted 30 minutes to 1 hour. Prayer and watching television helped distract her attention and allowed her to relax. She had mild to moderate sporadic depression and moderate to severe sporadic anxiety. She exhibited impaired impulse control in that she had verbal outbursts. She had frequent nighttime awakening, nightmares and night sweats. She had frequent anxiety attacks and problems with building and maintaining relationships. The psychologist concluded that the Veteran's PTSD symptoms were mild to moderate in severity and chronic, continuous and frequent.

The January 2013 Report of VA examination documents that the Veteran was casually dressed, well-groomed, fully alert and oriented (times three). She maintained good eye contact and was cooperative during the examination. Her expressive speech was rapid and her thought process was disorganized and somewhat tangential. The Veteran's content of thought was appropriate to context with no evidence of perceptual disturbance or delusional thinking. Insight and judgment were intact. Her mood was anxious, with a normal range of affect which was congruent to mood. The Veteran denied suicidal or homicidal ideation, intent or plan but reiterated a past history of suicidal ideation (without any attempt).

The Veteran reported experiencing sleep difficulty (about 3-4 hours per night). She also reported that she was more irritable. Over-the-counter weight loss supplements calmed her. She complained of distressing dreams of war. Old movies or religious programming was soothing to her. She reported feeling distant from others and found it difficult to have loving feelings. She also had difficulty with concentration. 

The Veteran's documented PTSD symptoms included anxiety, chronic sleep impairment, intermittently illogical, obscure or irrelevant speech, and difficulty in establishing and maintaining effective work and social relationships. The examiner concluded that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.

A May 2013 mental health consult note reflects the Veteran's complaint of feeling anxious and depressed; she complained of experiencing a "melt down" episode a week earlier. The psychiatrist noted the Veteran appeared to be a very poor historian and presented very peculiar, difficult to follow stories from her past. The Veteran reported that she socially isolated herself. She was tearful, anxious and averaged only approximately 2-3 hours of sleep per night. On mental status examination, her appearance and attitude were pleasant and cooperative. Cognitive functioning was grossly intact. She maintained good eye contact and her speech was normal. Mood and affect were both pleasant. Thought processes were goal directed and there was no evidence of suicidal or homicidal ideation. She did not exhibit any perceptual disturbances but she did have questionable bizarre delusions. Insight and judgment were limited.

On this record, the Board concludes that this evidence demonstrates that the Veteran's PTSD symptoms were productive of occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships and finds that the service-connected disability picture more closely resembled the criteria for a 70 percent rating, but no higher for the period of the appeal from June 8, 2009.

The Board finds in reaching this conclusion that the overall severity of the service-connected PTSD is not shown to have significantly changed during the course of her appeal. In reaching this conclusion, the Board has not required that an exhaustive list of symptoms be met. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Rather, the Board finds the 70 percent rating is indicative of the Veteran's overall disability picture, reflecting the effects of his PTSD on social and occupational impairment. 

The weight of the evidence does not establish that the service-connected PTSD has caused total occupational and social impairment prior to June 20, 2013.  The symptoms required for a 100 percent rating are not shown. Although the Veteran had a previous history of suicidal thoughts, she had no plan or intent. Additionally, she had no homicidal ideation, intent or plan. Further, the January 2013 report of VA examination reflects that the Veteran exhibited no evidence of perceptual disturbance or delusional thinking. There was no indication of an inability to perform activities of daily living. In this regard, the Veteran consistently presented with appropriate appearance and hygiene. Also, though the examiner indicated that the Veteran experienced delusions and hallucinations, her behavior was appropriate during examination (November 2009 VA examination).  Finally, she had no impairment in her orientation. While there is evidence of social impairment, the weight of the evidence does not demonstrate total social impairment prior to June 20, 2013. Thus, the Board finds that the weight of the evidence does not demonstrate that a 100 percent schedular rating is warranted in this case prior to June 20, 2013. See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed.Cir. 2013).   

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321. Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. Here, the symptoms and effects, including occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships, of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  Thus, referral for extraschedular consideration is not required. 

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  

Analysis

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a schedular basis as service connection is in effect for PTSD (rated as 70 percent disabling from June 8, 2009, as awarded by this Board decision herein above), salpingo-oophoritis with laparoscopic scar (rated as 10 percent disabling), postoperative stress fracture of the right femoral neck (0 percent disabling) and surgical  scar of the right hip (0 percent disabling; the combined rating is 70 percent (from June 8, 2009).

Thus, the Board turns its focus to consideration of whether the Veteran is unemployable due to her service-connected disabilities. 

The November 2009 VA examination reflects that the Veteran worked as a translator/interpreter for a real estate company. The Veteran's symptoms of PTSD negatively impacted her on the job as she found it difficult to interact with others professionally due to irritability, severe anxiety, and being too reactive with others. The examiner indicated that the Veteran's employment was being moderately affected by her PTSD.

The January 2013 VA examination documents that the Veteran was self-employed doing translations, loan modifications, credit repair and real estate. The Veteran again reported increased irritability, chronic problems with social functioning and increased anxiety. The examiner stated that work was sporadic.  The examiner noted that the Veteran's day to day existence is meager and that she was often unable to work because of anxiety and depression and insomnia which made her unable to focus. The examiner indicated that previously she had panic attacks and needed medication adjustment.  It was also noted that flashbacks were increased and impaired her ability to function.  The examiner indicated that the Veteran had difficulty in establishing and maintaining effective work (and social) relationships.

In light of this evidence and considering the Veteran's competent and credible report of the impact her service-connected PTSD had on her occupational functioning, the Board finds that the evidence, both lay and medical, supports the assignment of TDIU prior to June 20, 2013.  The evidence shows while there is an indication of some limited work prior to June 20, 2013, the evidence does not demonstrate that the Veteran was capable of substantially gainful employment due to the symptoms of PTSD.  The examiner's findings at the time of the June 2013 discuss the Veteran's symptoms prior to the date of the examination and indicate a history prior to the examination of symptoms what resulting in an inability to work. On this record, the Board finds that the evidence documented above shows that the Veteran's service-connected PTSD precludes her from obtaining and maintaining any form of gainful employment, consistent with her work and education background during the appeal period prior to June 20, 2013.

Accordingly, the Board finds that a grant of a TDIU rating, prior to June 20, 2013, is warranted.

Withdrawal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

In March 2015, the Veteran withdrew her claims for increased ratings for surgical scar on the right hip and post-operative stress fracture of the right femoral neck from appellate consideration.  Hence, there remain no allegations of an error of fact or law referable to these claims at this time.  Accordingly, the Board does not have jurisdiction to further review these matters, and the appeals are dismissed. 


ORDER

An increased rating of 70 percent, but no higher for the service-connected PTSD from June 8, 2009 is granted subject to regulations governing the payment of monetary awards.

Entitlement to a TDIU rating, prior to June 20, 2013, is granted. 

The appeal regarding the claim for entitlement to a compensable rating for the service-connected surgical scar on the right hip is dismissed.  

The appeal regarding the claim for entitlement to a compensable rating for the service-connected post-operative stress fracture of the right femoral neck is dismissed.  


REMAND

With regard to the Veteran's claim for entitlement to service connection for chronic fatigue syndrome, in October 2013, the Veteran submitted correspondence expressing disagreement with the September 2013 rating decision that denied entitlement to service connection for this claimed disorder. To date, however, the RO has not issued a statement of the case (SOC) regarding this particular issue in response to the Veteran's notice of disagreement (NOD). Therefore, remand is necessary to cure this defect. See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999). The RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a SOC addressing the issues of entitlement to service connection for chronic fatigue syndrome. The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


